Citation Nr: 0106130	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  97-29 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of the currently 
assigned 10 percent for service-connected spondylolisthesis 
at L5 - S1  and spondylolysis at L5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active service with the United States Air 
Force from January 1963 to January 1967 and subsequent 
service in the United States Navy from January 1975 to 
February 1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision from the 
Montgomery, Alabama, regional office (RO) of the Department 
of Veterans Affairs (VA) which denied an increased evaluation 
for the veteran's service-connected back disorder. 

During the pending appeal the veteran's claims file was 
transferred to the Detroit, Michigan regional office.  

The Board remanded the claim in June 1998 for additional 
development.  Subsequently, the RO returned the case to the 
Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction; the RO has complied with the notice 
and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000.  

2.  The credible and probative evidence shows that, with 
consideration of pain, the veteran's spondylolisthesis of L5 
and S1 and spondylolysis at L5 is productive of moderate, but 
no greater, limitation of lumbar motion and no more than 
moderate functional impairment; muscle spasm/atrophy and 
radiculopathy are not shown.  



CONCLUSION OF LAW

The criteria for a 20 percent schedular evaluation, but no 
more, for spondylolisthesis of L5 - S1 and spondylolysis at 
L5 have been met.  38 U.S.C.A. § 1155, (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A) 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5292, 5293, 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

In a rating decision of October 1977 the RO granted service 
connection for spondylolisthesis, L5-S1, and spondylosis, L5.  
The evidence showed L5 spondylolysis bilaterally and L5-S1 
spondylolisthesis, Grade I.  A 10 percent disability 
evaluation was assigned effective from February 1977 under 
Diagnostic Code 5299-5295 of the Schedule for Rating 
Disabilities, 38 C.F.R. § 4.71a.  After review of a report of 
a VA routine future examination in January 1982, the 10 
percent disability evaluation was confirmed and continued.  It 
was noted the veteran remained mildly symptomatic.

In March 1987, the veteran requested a re-evaluation of his 
service-connected back disability.  He claimed that range of 
motion had decreased and a simple long walk caused pain.  
Evidence received in June 1987 was a record of treatment at a 
VA emergency room in July 1983 for throbbing and numbness of 
his right leg which had been getting progressively worse.  He 
complained of right-sided low back pain associated with 
numbness of the right leg and weakness of the lower leg of 11/2 
months' duration.  The pain had persisted and was associated 
with right leg weakness.  The pain came from the right back 
side through his buttock down the medial side to the knee.  
The impression was L3-5 radiculopathy.  Records were also 
received in June 1987 from Sand Mountain Family Practice 
reflecting treatment from 1983 to 1985 for a cervical spine 
disability and unrelated complaints.  

In June 1996, the veteran requested that all treatment 
records be secured from the VA Medical Center (VAMC) in 
Birmingham from 1983 to the present date to be reviewed as 
evidence that his service-connected back condition had 
worsened.  

A November 1991 VA outpatient treatment record from 
Birmingham notes complaints of chronic back pain and lower 
extremity paresthesias with prolonged standing.  The 
assessment was Grade II degenerative spondylolisthesis.  

The veteran was afforded a VA Compensation and Pension (C&P) 
examination of the spine in October 1996.  The veteran 
reported that he had been told by a private doctor and VA 
doctors that he needed special surgery and only had a 50 
percent chance of being pain free.  He claimed that he had to 
sleep in an easy chair because of the pain.  He related that 
in March 1993 he was in an automobile accident and knocked 
unconscious and since then has been 100 percent disabled.  
The company for which he was working would not rehire him 
because of memory loss.  Examination revealed no postural 
abnormalities, no fixed deformity, and adequate musculature 
of the back.  The examiner observed that the veteran walked 
well without a cane or other help.  The range of motion was 
60 degrees for forward flexion, 39 degrees for backward 
extension, 34 degrees for left lateral flexion and 30 degrees 
for right lateral flexion.  There was no objective evidence 
of pain on motion.  The diagnosis was degenerative 
lumbosacral disk disease.  X-rays at that time showed 
subluxation of L5 on S1 with osteophytes in that area.  

In a rating decision in July 1997, the RO confirmed and 
continued the 10 percent disability evaluation for the back 
disability under Diagnostic Code 5299-5293, pertaining to 
intervertebral disc syndrome.

Pursuant to instructions in the Board's June 1998 remand the 
RO wrote to the veteran requesting information pertaining to 
medical care providers who had treated him for his back 
problems.  In July 1998 the veteran provided a statement 
containing the details of the automobile accident in March 
1993.  He described his injuries and noted that there were no 
cuts or scars on his back.  

Records were secured from the University of Alabama at 
Birmingham University Hospital (UAB).  The veteran was 
admitted in March 1993 as a result of a motor vehicle 
accident.  After several weeks, he was considered stable and 
was transferred to an inpatient rehabilitation program.  The 
impression was status post traumatic brain injury with main 
neurological deficits of fluent aphasia, and status post left 
sided seizure activities.  The veteran was discharged in 
April 1993.  The clinical finding pertaining to his motor 
system noted good strength in all extremities.  

When the veteran was seen for follow-up at UAB in June 1993, 
all four extremities were 5/5 in gross testing.  On 
subsequent visits, it was noted that his coordination and 
balance had improved.  In September 1993 he had some balance 
problems with walking on his heels and toes but he had the 
strength to do it.  In March 1994 and April 1995, he 
continued to have problems with balance, but muscle testing 
was 5/5 in all muscle groups.   

When the veteran was afforded a VA C&P joints examination in 
May 1999, he complained of mild to moderate pain in his lower 
back at the same spot.  It was reported that driving was 
satisfactory but leaning forward produced discomfort in his 
lower back.  The veteran denied radiation of pain in his back 
or legs.  On examination, the veteran appeared healthy and 
not in any distress.  He walked well, had good posture, could 
walk on his tiptoes, and his equilibrium was normal.  
The lumbosacral spine was straight and the pelvis was 
symmetrical.  There was no scoliosis or kyphosis and no step-
off deformity of the spinous processes.  The veteran did not 
complain of pain on coughing, although he complained of 
discomfort on palpation near the right sacral area.  Active 
range of motion was flexion up to 45 degrees with a complaint 
of pain at the end of range of motion, and extension to 20 
degrees with a complaint of pain.  Right and left lateral 
flexion was to 25 degrees on either side without any 
complaints of pain.  Right and left rotation was 25 degrees 
without any complaints of pain.  Passive range of motion was 
flexion to 65 degrees with complaint of pain and extension to 
30 degrees with complaint of pain.  Right and left lateral 
flexion was to 25 degrees and right and left lateral rotation 
to 25 degrees without any pain.  Sacroiliac strain was not 
painful.  

Additional clinical findings at the May 1999 C&P orthopedic 
examination were that both lower limbs were negative for any 
neurological deficiency.  Straight leg raising was 80 degrees 
on either side with complaint of back pain, but the Lasegue 
test was negative.  X-rays of the lumbosacral spine revealed 
grade I spondylolisthesis at L5-S1 level with spondylolysis.  
There were also mild degenerative changes.  The diagnosis was 
chronic low back pain with grade I spondylolisthesis and 
spondylolysis as well as mild degenerative changes.  The 
examiner commented that he had reviewed the claims file and a 
copy of the remand prior to the examination.  The examiner 
wrote:

There is mild degree of degenerative arthritis 
of the spine which also involves the L5-S1 disc 
space where there is spondylolisthesis.  The 
limitation of motion of the lumbar spine is 
best characterized as mild degree as determined 
from this examination.  There is no evidence of 
weakness, incoordination or atrophy, neither is 
there any evidence of tempora changes.  There 
is no evidence of skin changes and no step-off 
deformity felt.  According to the veteran's 
statement, he had mild degree of pain before 
the car accident without any evidence of 
exacerbation which could be construed as 
incapacitating.  There is some functional 
limitation of motion accompanied with complaint 
of pain, and it is my opinion the cause of his 
pain during the motion is a combination of 
degenerative changes as well as 
spondylolisthesis and lysis.  It is my opinion 
that the impact of veteran's March 1993 
automobile accident on the service-connected 
lumbar spine disorder is minimal at the best, 
and I do not believe that any symptomatology at 
this time can be contributed solely to the 
March 1993 accident.  He did not give any 
history of flare-up.  

The veteran was also afforded in May 1999 a VA C&P peripheral 
nerves examination.  The examiner noted that the claims file 
had been reviewed.  The veteran related that his back pain 
began in service in 1974 after slipping and falling and had 
continued since that date.  His low back pain reportedly was 
now constant, varied in severity, and was largely increased 
by bending forward movements.  The veteran denied any 
radicular pain.  After standing, he noted numbness and 
paresthesia in his right leg, without falling.  He stated 
that strength in his right leg was poor and in his left leg 
fair.  The veteran related his injuries in the March 1993 
automobile accident.  On examination the veteran walked with 
a slight limp and all muscle groups in the upper and lower 
extremities exhibited normal strength.  The tone was 
symmetric, but coordination was slightly impaired in the 
right lower extremity.  The reflexes were symmetric.  Both 
plantars were flexor and the sensory examination was intact.  
The diagnosis was spondylolisthesis and spondylolysis L5 with 
no neurologic disability.  A May 1999 addendum to the report 
notes that electromyography (EMG) and nerve conduction 
studies of the lower extremities were reported as normal, 
thus ruling out radiculopathy.   

A request for VA outpatient treatment records produced a 
duplicate copy of the July 1983 treatment record and a 
request in July 1983 for the veteran to be evaluated for a 
brace or traction.  

In a May 2000 addendum the VA orthopedic examiner wrote that 
the new evidence added to the file since the last examination 
in May 1999 had been reviewed.  The examiner also stated, 
"In this connection I have also reviewed my previous medical 
report and state that after reviewing the new evidence, my 
opinion has not changed from that which was incorporated in 
my 5/18/99 report."  

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2000).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2000).  In determining the level 
of impairment, the disability must be considered in the 
context of the whole recorded history.  38 C.F.R. § 4.2, 4.41 
(2000). 

While evaluation of a service-connected disability requires a 
review of the veteran's medical history with regard to that 
disorder, the Court has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); Peyton v. Derwinski, 1 Vet. App. 282 
(1991); 38 C.F.R. §§ 4.1, 4.2 (2000).  In determining the 
disability evaluation, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain, supported by adequate 
pathology and evidenced by pain on movement, on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2000); 
see VAOPGCPREC 36-97.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2000).

As factfinder, the Board is required to weigh and analyze all 
the evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).  When all of the evidence is assembled, 
the VA is then responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2000).

The veteran's L5 to S1 spondylolisthesis and spondylolysis at 
L5 were originally evaluated as 10 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5299-5295.  Under that 
diagnostic code, a 10 percent evaluation is warranted for 
lumbosacral strain where there is characteristic pain on 
motion.  A 20 percent evaluation is warranted for lumbosacral 
strain where there is muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2000).

Subsequently, the RO evaluated the low back disorder by 
analogy under Diagnostic Code 5293.  A 10 percent evaluation 
is warranted for mild intervertebral disc syndrome.  A 20 
percent evaluation requires moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation is 
warranted for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A 60 percent 
evaluation requires pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc, and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000).

In its latest evaluation, the RO also considered arthritis 
and limitation of motion.  Arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2000).  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2000).  

Under Diagnostic Code 5292, slight limitation of motion of 
the lumbar segment of the spine warrants a 10 percent 
evaluation.  A 20 percent evaluation requires moderate 
limitation of motion.  A 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2000).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. 4.6 (2000).  It should 
also be noted that use of terminology such as "mild," etc. by 
VA examiners and others, although an element of evidence to 
be considered by the Board, is not dispositive of an issue. 
Rather, all evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2000).

Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this case, the RO had the veteran examined, requested that 
he submit names and addresses of medical providers and 
authorization to obtain private records relevant to his low 
back disorder, and offered him the opportunity to submit 
evidence and argument on the merits of the issues on appeal.  
Further, the veteran has obtained representation and his 
representative has submitted argument on his behalf.  
Inasmuch as the RO also has complied with the notice and duty 
to assist requirements of the new law, it is concluded that 
the veteran will not be prejudiced by the Board deciding the 
claim on the merits.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

In reaching its decision in this case, the Board has 
considered the complete history of the veteran's back 
disorder as well as the medical evidence of the recent status 
of the disability and the effect it may have had on his 
earning capacity.  38 C. F. R. §§ 4.1, 4.2, 4.41 (2000).  The 
history of low back complaints has been reviewed and the 
functional impairment which can be attributed to pain or 
weakness has been taken into account.

In determining the proper rating to be assigned for a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  
The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The veteran claims that the assigned evaluation does not 
adequately reflect the severity of his symptoms.  He 
complains of a limited range of back motion and pain, 
worsened with activity, contending that his pain and limited 
motion result in significant functional impairment.  The 
Board notes that the veteran's low back disorder has been 
evaluated by analogy under Diagnostic Code 5295 for 
lumbosacral strain, under Diagnostic Code 5293 pertaining to 
intervertebral disc syndrome, and under Diagnostic Code 5292, 
limitation of motion.  

In regard to rating the disability under Diagnostic Code 
5295, the evidence in this case does not show muscle spasm 
upon extreme forward bending, nor does the evidence show 
unilateral loss of lateral spine motion in a standing 
position.  In regard to the latter, the May 1999 VA 
examination revealed right and left lateral flexion and right 
and left lateral rotation, each to 25 degrees, without pain.  
Thus, the veteran clearly does not meet the criteria for a 20 
percent rating under Diagnostic Code 5295. 

As to whether the veteran's back disability meets the 
criteria for an increase under Diagnostic Code 5293 
(intervertebral disc syndrome), there is some evidence of 
radicular pain and lower extremity paresthesias many years 
ago.  More recently the veteran has denied radiating pain, 
and although he has continued to report some paresthesia in 
the legs, electrodiagnostic studies and clinical neurological 
examination have been normal.  Thus, the back disability is 
not shown to be equivalent to moderate intervertebral disc 
syndrome with recurring attacks and an increased rating under 
Code 5293 is not warranted.  

As the veteran demonstrates no spasm, listing, or radicular 
symptoms, but rather evidences mainly limited back motion 
along with complaints of pain and decreased functional 
ability, the Board finds more appropriate the provision 
governing evaluation based on limitation of lumbar spine 
motion, in conjunction with regulations contemplating 
additional disability due to functional impairment.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5292.

The competent evidence in this case supports an increase to 
20 percent under Diagnostic Code 5292.  Most probative is the 
report of VA examination in May 1999.  The clinical findings 
show that the veteran's forward flexion, backward extension 
and rotation were limited and the degree of restricted motion 
more nearly approximates "moderate" limitation of lumbar 
motion, which warrants a 20 percent rating under Diagnostic 
Code 5292.  This includes consideration of the fact that the 
veteran could actively flex his spine to 45 degrees and 
extend it to 20 degrees with pain only at the end points and 
that he had painless lateral lexion and rotation, even though 
the examiner described the restricted motion as only 
"mild."  The other medical evidence of record does not show 
more significant decreases in lateral flexion, rotation, 
extension or flexion indicative of severe limitation of 
lumbar motion to warrant assignment of more than a 20 percent 
evaluation under Diagnostic Code 5292.  38 C.F.R. § 4.71a.  
In fact, at the time of the 1996 VA examination the veteran 
had greater motion than in 1999 and there was no objective 
evidence of pain at that time.  

In regard to the veteran's complaints of pain, the May 1999 
examiner noted that there was no evidence of incoordination, 
atrophy or weakness.  Although the veteran's representative 
claims the veteran wears a back brace and needs assistance 
with activities of daily living, the medical evidence of 
record does not show the use of a back brace or that the 
veteran requires assistance due to his back disability.  The 
Board has awarded a 20 percent evaluation with consideration 
the range of motion, as limited by pain, noted by the May 
1999 examiner.  However, the record is absent objective 
evidence that the veteran experiences additional functional 
loss due to pain or flare-ups from back disability.  

The most probative evidence does not establish that the 
veteran has severe limitation of motion, and when the rating 
criteria for the different evaluations are compared, the 
Board is left with the overwhelming impression that the 
veteran has no more than a moderate back condition and no 
more than moderate functional impairment when all 
manifestations are considered.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Given these facts, the Board concludes that 
the 20 percent evaluation herein assigned for the low back 
disorder adequately compensates the veteran for the 
functional impairment, including pain, that his service-
connected disability actually produces.  38 C.F.R. §4.40 
(2000).

Next, the Board will consider whether the back disability 
warrants assignment of separate evaluations under 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5292, 5295. Pyramiding, that is 
the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service- 
connected disabilities.  38 C.F.R. § 4.14.  It is possible 
for a veteran to have separate and distinct manifestations 
from the same injury which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261- 62 (1994).  In this case, the cited 
diagnostic codes all contemplate disability based, in part, 
on limitation of motion.  As discussed, the veteran has not 
demonstrated objective evidence of neurologic symptoms, or 
the symptoms set out as indicative of lumbar strain under 
Diagnostic Code 5295, other than pain and motion limitation.  
Thus, to assign separate evaluations would be to compensate 
the veteran more than once for his same symptoms of pain and 
motion limitation.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Part 4 
(1999), to include other potentially applicable diagnostic 
codes whether or not they were raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no schedular basis upon which to 
assign a higher disability evaluation higher than the 20 
percent awarded herein.  As the veteran's spine is not 
ankylosed, application of 38 C.F.R. § 4.71a, Diagnostic Code 
5289 is not warranted.

The veteran's primary complaint regarding his back condition 
is pain. Although the Board is required to consider the 
effect of the veteran's pain when making a rating 
determination, and has done so in this case, the rating 
schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In sum, the 
competent and probative evidence supports assignment of a 20 
percent schedular evaluation based on the veteran's 
manifested limitation of lumbar motion with associated pain.


ORDER

A 20 percent schedular evaluation for service-connected L5 to 
S1 spondylolisthesis and spondylolysis at L5 is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


 

